—Judgment unanimously affirmed. Memorandum: The contention of defendant that County Court improperly enhanced his sentence without offering him an opportunity to withdraw his plea of guilty is not preserved for our review {see, CPL 470.05 [2]; People v Santos, 283 AD2d 998) and, in any event, is without merit. The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Connell, J. — Assault, 2nd Degree.) Present — Green, J. P., Scudder, Kehoe, Gorski and Lawton, JJ.